B 210A (Form 210A) (12/)



                           UNITED STATES BANKRUPTCY COURT
                                                Eastern District
                                             __________  Districtof Of
                                                                    Wisconsin
                                                                       __________
      Harold L. DePew
In re ________________________________,                                                           Case No. ________________
                                                                                                            18-28038-beh




                      TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

 MTGLQ Investors, LP
                                                                             Ditech Financial LLC fka Green Tree Servicing
                                                                             LLC
______________________________________                                      ____________________________________
          Name of Transferee                                                           Name of Transferor

Name and Address where notices to transferee                                Court Claim # (if known):      5-1
should be sent:                                                             Amount of Claim:       $176,599.57
            BSI Financial                                                   Date Claim Filed:       11/29/2018
            1425 Greenway Drive, Ste 400
            Irving, TX 75038

Phone: ______________________________                                       Phone: 888-298-7785
Last Four Digits of Acct #: ______________
                                 8743                                       Last Four Digits of Acct. #: __________

Name and Address where transferee payments
should be sent (if different from above):
            BSI Financial
            314 S. Franklin St. PO Box 517
            Titusville, PA 16354



Phone:
Last Four Digits of Acct #:                   8743




I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:__________________________________
    /s/Michael Holsen                                                                 Date:_____________________
                                                                                            05/24/2019
        Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




                      Case 18-28038-beh                  Doc 46          Filed 05/24/19               Page 1 of 4
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF WISCONSIN
                                     CASE NO. 18-28038-beh

                                         Certificate of Service

                                     CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing Transfer of Claim was served on the parties listed below by
postage prepaid U.S. Mail, First Class or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this Date:

Date: 05/24/2019


Kirk M . Fedewa and Michael Rud
o.b.o. Debtor
courtemail@esserlaw.com

Scott Lieske
Trustee
ecf@chapter13milwaukee.com

U.S. Trustee
USTPRegion11.mi.ecf@usdoj.gov

Harold L. DePew
916 William St.
Walworth, WI 53184




                                                         /s/ Michael Holsen




                    Case 18-28038-beh       Doc 46     Filed 05/24/19      Page 2 of 4
Case 18-28038-beh   Doc 46   Filed 05/24/19   Page 3 of 4
Case 18-28038-beh   Doc 46   Filed 05/24/19   Page 4 of 4
